DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 15, 2022 has been entered.  Claims 1-19 remain pending in the application.  Applicant’s amendments have corrected some grammatical errors in the Specification and clarified Fig 1.
Claim Objections
Claim 17 is objected to because of the following informality:
Regarding claim 17, on line 2 of the last paragraph of the claim, “a second end of the lock bar” should read “the second end of the lock bar”.  The April 15, 2022 amendment made this same correction in claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eklund et al., US 20040140676 (hereinafter Eklund).
Regarding claim 1, Eklund teaches a lockset for a pallet loading bin with a lock hole, comprising: 
a lock bar (170) comprising a first end (tip of 170 away from 176; Fig 4), a second end (top side of 170; Fig 4), a middle section (middle of 170; Fig 4) comprising a shaft hole (196; Fig 4), and a hook head at the first end (Fig 4), wherein the hook head extends into or retracts from the lock hole to realize locking or unlocking of the lockset (unnumbered hole in 20; Fig 1; [0025;0031]), the lock bar is rotatably connected to a body (580) of the pallet loading bin (semi-trailer 10 is a pallet loading bin) through the shaft hole and a positioning shaft (176) going through the shaft hole ([0026]; Figs 3,4; movement 170 between Fig 4 and Fig 8), and the lock bar rotates around the positioning shaft in a plane parallel to a plane defined by an outer surface of the body (Fig 3; [0026]); and 
a handle (168) comprising a connection end (right side of 168; Fig 9), wherein the handle is rotatably connected to the second end of the lock bar opposite to the first end through the connection end (Fig 8), and as the handle rotates around the connection end, a position of the handle changes between positions that are close to or far away from the plane defined by the outer surface of the body (movement of 168 between Fig 4 and Fig 8 is between positions that are close to the plane defined by the outer surface of the body).
Regarding claim 2, Eklund teaches the lockset according to claim 1, further comprising a lock seat (162) fixedly connected to the body (580; Fig 3), and the lock bar (170) being rotatably connected to the lock seat through the connection portion (right side of 168; Fig 9; movement of 170 between Fig 4 and Fig 8; [0027]).
Regarding claim 3, Eklund teaches the lockset according to claim 2, wherein the lock seat (162) is provided with a reinforcing plate (feature center of 162 coupled with 176), and the lock bar (170) is rotatably connected to the reinforcing plate through the connection portion (movement of 170 between Fig 4 and Fig 8; [0027]).
Regarding claim 4, Eklund teaches the lockset according to claim 1, further comprising a support portion (164), wherein the handle (168) is supported by the support portion when the lockset is in an unlocked state (Fig 8; [0038]).
Regarding claim 5, Eklund teaches the lockset according to claim 1, further comprising a limiting portion (166) wherein the handle (168) is fixed by the limiting portion when the lockset is in a locked state (Fig 4; [0036]).
Regarding claim 13, Eklund teaches the lockset according to claim 1, wherein a thickness of a portion of the handle (168) away from the connection end (see Annotated excerpt Fig 10-Ecklund) is less than a thickness of the connection end, so that a sufficient distance is kept between the portion of the handle away from the connection end and the plane defined by the outer surface of the body.

    PNG
    media_image1.png
    203
    489
    media_image1.png
    Greyscale

Annotated excerpt Fig 10-Ecklund
Regarding claim 14, Eklund teaches the lockset according to claim 1, wherein the first end of the lock bar (tip of 170 away from 176; Fig 8) is provided with a stop portion (unnumbered feature located on back edge of 170 projecting away from wider locking surface; Fig 6), and the stop portion extends in a direction diametrically opposite to the direction of the hook head extends (stop portion located at arrow indicating 170 is projecting in opposite direction of the hook head; Fig 4), wherein when the lockset is in a locked state (Fig 4), a tail end of the stop portion is close to or abuts against a side wall of the lock hole (see Annotated excerpt Fig 1-Ecklund shows the lockset mounted on panel 580 where stop portion is adjacent to side wall of lock hole).

    PNG
    media_image2.png
    231
    444
    media_image2.png
    Greyscale

Annotated excerpt Fig 1-Ecklund
Regarding claim 15, Eklund teaches the lockset according to claim 14, wherein the tail end of the stop portion (feature located on back edge of 170 projecting away from wider locking surface; see Annotated excerpts Figs 4,6-Ecklund) is provided with a chamfer to prevent the stop portion from interfering with the side wall of the lock hole.  (Chamfer is defined in Wikipedia as the transitional edge between two faces of an object.  The chamfer is between the two side faces of 170.   It is capable of performing the intended use of preventing the stop portion from interfering with the side wall of the lock hole.)

    PNG
    media_image3.png
    413
    489
    media_image3.png
    Greyscale

Annotated excerpts Figs 4,6-Ecklund
Regarding claim 16, Eklund teaches the lockset according to claim 1, wherein when the handle (168) is parallel to the hook head (tip of 170 away from 176; Fig 8), the handle is opposite to the hook head in an extension direction (Fig 8).
Regarding claim 17, Eklund teaches a pallet loading bin comprising: 
a lock hole (unnumbered feature receiving 170; Fig 1);
a lockset (26) corresponding to the lock hole (see Annotated excerpt Fig 1-Ecklund); 
wherein the lockset comprises a lock bar (170), comprising a first end (tip of 170 away from 176; Fig 4), a second end (top side of 170; Fig 4), a middle section (middle of 170; Fig 4) comprising a shaft hole (196; Fig 4), and a hook head at the first end (Fig 4), wherein the  hook head extends into or retracts from the lock hole to realize locking or unlocking of the lockset (Fig 1; [0031]), the lock bar is rotatably connected to a body (580) of the pallet loading bin (semi-trailer 10 is a pallet loading bin) through the shaft hole and a positioning shaft (176) going through the shaft hole ([0026]; Figs 3,4; movement 170 between Fig 4 and Fig 8), and the lock bar rotates around the positioning shaft in a plane parallel to a plane defined by an outer surface of the body (Fig 3); and 
a handle (168) comprising a connection end (right side of 168; Fig 9), wherein the handle is rotatably connected to the second end of the lock bar opposite to the first end through the connection end (Fig 8), and as the handle rotates around the connection end, a position of the handle changes between positions that are close to or far away from the plane defined by the outer surface of the body (movement of 168 between Fig 4 and Fig 8 is between positions that are close to the plane defined by the outer surface of the body).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eklund et al., US 20040140676 (hereinafter Eklund), as applied to claims 1 and 17 above, and further in view of Liang, US 20160319577.
Regarding claim 18, Eklund teaches the lockset according to claim 1, further comprising a spring (197), wherein the spring biases the handle (168) such that the handle has a tendency to abut the outer surface of the body (580) of the pallet loading bin (via 164; Fig 4).
Eklund does not teach a torsion spring.  
Liang teaches biasing member (60) may alternatively be a compression spring, a tension spring, a leaf spring, or a torsion spring, etc [0158].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eklund’s spring to be a torsion spring like Liang’s.  Doing so would replace one known biasing member alternative with another resulting in reliable biased latch operations.  
Regarding claim 19, Eklund teaches the locket according to claim 17, further comprising a spring (197), wherein the spring biases the handle (168) such that the handle has a tendency to abut the outer surface of the body (580) of the pallet loading bin (via 164; Fig 4).
Eklund does not teach a torsion spring.  
Liang teaches biasing member (60) may alternatively be a compression spring, a tension spring, a leaf spring, or a torsion spring, etc [0158].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eklund’s spring to be a torsion spring like Liang’s.  Doing so would replace one known biasing member alternative with another resulting in reliable biased latch operations.  
Allowable Subject Matter
Claims 6, 7, 8, 9, 10, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claims 6 and 12, it is not known in the art for a lockset to have a second shaft, a connecting shaft, connecting the lock bar U-shaped groove to the handle.
Claims 7, 8, 9, 10, and 11 pend from claim 6.
Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive.
On page Arguments page 16, Applicant argues Eklund fails to disclose component 170 having “a middle section comprising a shaft hole.”  The Examiner respectfully disagrees.  Eklund component 170 has physical dimensions such that the component is able to be described as having first, second and middle sections.  The middle section is defined as having the shaft hole.  
On Arguments pages 16 and 17, Applicant argues Eklund’s component 170 is not rotatably connected to a body of the pallet loading bin through the shaft hole and positioning shaft going through the shaft hole.  The Examiner respectfully disagrees.  While Eklund 170 is connected to the bottom panel 580 and semi-trailer (pallet loading bin) through a number of intermediary elements, it is still rotatably connected to the body of the pallet loading bin through Eklund 196 and 176.
On Arguments pages 19-21, Applicant argues that Eklund fails to disclose a “handle rotates around the connection end, a position of the handle changes between positions that are close to or far away from the plane defined by the outer surface of the body.”  The Examiner respectfully disagrees.  As claimed, the change in positions is between positions that are close to OR far away from the plane defined by the outer surface of the body.  Eklund’s handle 168, while rotating in movement between Eklund Fig 4 and Fig 8 , does change between positions that are close to the plane defined by the outer surface of the body 580 as shown in Eklund Fig 3.  
Applicant’s arguments, on pages 23-25, filed April 15, 2022, with respect to claims 9-11, have been fully considered and are persuasive.  The rejection of claims 9-11 has been withdrawn. 
Upon further examination, the Examiner discovered this argument also applied to claim 6.  Ecklund’s component 176 was mistakenly mapped to instant application’s positioning shaft (140) and connecting shaft (127).  The rejection of claims 6-8 has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675